— Judgment reversed and new trial granted, with costs to appellant to abide event. Held, that a case was made out for the jury. 1. The evidence is sufficient to support a finding that defendant was negligent in *954the method of doing the work in not shoring up or taking some means to reasonably safeguard the plaintiff while working in the trench. 2. As to whether the alleged instructions of the foreman to the plaintiff and the weather conditions were such as to show that plaintiff disobeyed such instructions by continuing to work on account of the rain, was also for the jury. All concurred, except Foote and Lambert, JJ., who dissented.